Citation Nr: 1729893	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  09-50 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial increased disability rating in excess of 50 percent prior to October 26, 2011 for posttraumatic stress disorder (PTSD) with secondary alcohol abuse and obsessive personality disorder, and in excess of 70 percent thereafter.

2.  Entitlement to an effective date prior to October 26, 2011, for the award of a total disability evaluation based on individual unemployability (TDIU) due to service-connected PTSD. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction now lies with the Montgomery, Alabama RO.

The RO assigned a 70 percent disability evaluation, effective October 26, 2011, in July 2012 rating decision.  However, because the increase to a 70 percent disability evaluation does not constitute a full grant of the benefits sought since an even higher rating is possible, and the Veteran has not indicated he is satisfied or content with the 70 percent disability rating, the granting of this higher rating did not abrogate his pending appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that, in a claim for an increased disability rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded). 

In February 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is needed prior to adjudication of the claims.  The Veteran was last examined for his PTSD in October 2014.  While the mere passage of time is not a basis for requiring a new examination, recent evidence submitted by the Veteran suggests the possibility that the Veteran's PTSD symptomatology has worsened during the relevant time period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Specifically, VA treatment records from February 2017 indicate that the Veteran's physician increased the dosage of his prescribed antidepressant.  Furthermore, evidence of record indicates that an increase in the Veteran's PTSD symptomatology has been triggered by current events.  See e.g., June 2015, December 2015, April 2016, and July 2016 VA Psychiatrist Outpatient Notes.  

Therefore, the Board also finds that a remand is necessary to assess the current severity of the Veteran's service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of a Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination-particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

The Veteran also asserts that TDIU is warranted prior to October 26, 2011 because his service-connected PTSD prevented him from substantially gainful employment.  Prior to October 26, 2011, the Veteran does not meet the combined rating requirements under 38 C.F.R. § 4.16(a) for consideration of TDIU as his service-connected PTSD 

However, there is evidence from the time period prior to October 26, 2011 that suggests that the Veteran may have been precluded from substantially gainful employment due to his service-connected PTSD.  A November 2006 VA examination report indicates that the VA examiner concluded that the Veteran's PTSD symptoms resulted in deficiencies in work.  The Veteran also stated that when he was working he had difficulty getting along with authority figures.  See May 2007 VA Examination.  Furthermore, the evidence of record indicates that the Veteran has not been employed since 2004.  TDIU may be considered alternatively under § 4.16(b), even though the combined rating percentages under 38 C.F.R. § 4.16(a) are not met, if the evidence demonstrates inability to obtain or maintain substantially gainful employment due to service-connected disabilities.

The Board is precluded from granting TDIU on an extraschedular basis in the first instance, and must refer the matter to the VA Under Secretary for Benefits or to the Director of Compensation Service for this initial adjudication.  See 38 C.F.R. § 4.16(b); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director of the Compensation Service or designee determines that an extraschedular TDIU is not warranted does the Board then have jurisdiction to decide the extraschedular claim on its merits.  Therefore, in the present case, because there is evidence that the Veteran may be unemployable due to a service-connected disability prior to October 26, 2011, the issue of entitlement to TDIU is being referred to the Director of the Compensation Service for initial adjudication.  The Board notes that referral to the Director of the Compensation Service for initial adjudication is only necessary if the Veteran's combined total rating does not meet the combined rating percentages under 38 C.F.R. § 4.16(a).

While on remand, the RO also should attempt to obtain the Veteran's updated VA treatment records and any relevant private medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to the claim, including any private treatment records following proper VA procedures.

2.  After completing the requested development, the RO must arrange for the Veteran to undergo a VA examination to evaluate the current nature and severity of his PTSD.  A copy of this remand and all relevant medical records should be made available to the examiner. The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  

In assessing the current nature and severity of the Veteran's PTSD, the examiner is asked to address the extent to which the functional impairment caused by the Veteran's PTSD impairs his ability to meet the demands of a job, whether sedentary or physical, and the timeframe in which such impairment arose.  Commentary should also be provided on the extent of social impairment resulting from PTSD.  All opinions and conclusions reached by the examiner should be thoroughly explained.  A Global Assessment of Functioning (GAF) score and an analysis of its meaning should be provided.  All opinions and conclusions reached by the examiner should be thoroughly explained.

3.  Refer the issue of entitlement to TDIU prior to October 26, 2011 on an extraschedular basis to the Director of the Compensation Service for adjudication pursuant to 38 C.F.R. § 4.16(b).  The decision obtained pursuant to this referral must be added to the claims file.

4.  Readjudicate the Veteran's claims in light of all the evidence of record.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




